Title: Thomas Jefferson to George Ticknor, 25 October 1818
From: Jefferson, Thomas
To: Ticknor, George


          
            
              Dear Sir
              Monticello
Oct. 25. 18.
            
            I recieved, two days ago, your favor of Aug. 10. from Madrid, and sincerely regret that my letter to Cardinal Dugnani did not reach you at Rome. it would have introduced you to a circle worth studying as a variety in the human character. I am happy however to learn that your peregrinations through Europe have been succesful as to the object to which they were directed. you will come home fraught with great means of promoting the science, & consequently the happiness of your country; the only obstacle to which will be that your circumstances will not compel you to sacrifice your own ease to the good of others. many are the places which would court your choice; and none more fervently than the College I have heretofore mentioned to you, now expected to be adopted by the state and liberally endowed under the name of ‘the University of Virginia.’ in this it is proposed to teach all the sciences deemed useful at this day; and our estimate is that they may be embraced by about 10. professors whom we propose to procure, of the first order of science in their respective lines wherever to be had, at home or abroad. on our plan of an Academical village, each Professor will have a separate house to himself, a fixed salary of from 1000. to 1500.D. a year, with a tuition fee of 25.D. from every student attending him, with an ensurance that the tuition fees and salary together shall make up at least 2000.D. but with a probability that the tuition fees will carry the profits far above that sum. for we have reason to believe that it will be the immediate resort for all the Southern & Western states.   I pass over our professorship of Latin, Greek & Hebrew, & that of modern languages, French, Ital. Span. German & Anglo-Saxon, which altho’ the most lucrative would be the most laborious, and notice that which you would splendidly fill of Ideology, Ethics, Belles lettres & Fine arts. I have some belief too that our genial climate would be more friendly to your constitution than the rigors of that of Massachusetts. but all this may possibly yield to the ‘hoc coelum, sub quo natus educatusque essem.’ I have indulged in this reverie the more credulously because you say in your letter that ‘if there were a department in the Genl government that was devoted to public instruction, I might seek a place in it. but there is none. there is none even in my state govrnt.’ such an institution of the general government cannot be until an amendment of the Constitution, and for that and the necessary laws and measures of execution, long years must pass away. in the mean while we consider the institution of our University as supplying it’s place, and perhaps superceding it’s necessity. with stronger wishes than expectations therefore I will wait to hear from you, as our buildings will not be ready under a year from this time and  to the affectionate recollections of our family add assurances of my constant and sincere attachment.
            
              Th: Jefferson
            
          
          
            P.S. I inclose you a letter to mr Rush, tho’ to him I am sure you needed none. the President is daily expected at his farm adjoining me when the letter to Ld Holland shall be asked.
          
        